Citation Nr: 1311825	
Decision Date: 04/10/13    Archive Date: 04/19/13

DOCKET NO.  09-29 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to a higher initial rating in excess of 20 percent for lumbar intervertebral syndrome, status post surgery with residual scars.

2.  Entitlement to a higher initial rating in excess of 10 percent for radiculopathy of the left lower extremity.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel



INTRODUCTION

The Veteran had active service from November 1985 to October 2006.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Due to the Veteran's place of residence, the VA RO in Los Angeles, California assumed jurisdiction.  


FINDINGS OF FACT

1.  In a January 2013 written statement, filed prior to the promulgation of a decision on the issue of a higher initial rating for lumbar intervertebral syndrome, status post surgery with residual scars, the Veteran stated that he wished to withdraw his appeals regarding this issue.

2.  In a January 2013 written statement, filed prior to the promulgation of a decision on the issue of a higher initial rating for radiculopathy of the left lower extremity, the Veteran stated that he wished to withdraw his appeals regarding this issue.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the Veteran's appealed claim for entitlement to a higher initial rating in excess of 20 percent for lumbar intervertebral syndrome, status post surgery with residual scars, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2012); 38 C.F.R. § 20.204 (2012).

2.  The criteria for withdrawal of the Veteran's appealed claim for entitlement to a higher initial rating in excess of 10 percent for radiculopathy of the left lower extremity have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2012); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204 (2012). 

In a January 2013 written statement, the Veteran indicated that he wished to withdraw his respective claims for higher initial ratings for lumbar intervertebral syndrome, status post surgery with residual scars, and radiculopathy of the left lower extremity.  The Veteran's statement indicating his intention to withdraw the appeals as to these issues satisfies the requirements for the withdrawal of substantive appeals.  See id.  

There remain no allegations of errors of fact or law for appellate consideration as to the issues of higher initial ratings for lumbar intervertebral syndrome, status post surgery with residual scars, and radiculopathy of the left lower extremity.  Accordingly, the Board does not have jurisdiction to review the appeals of these claims and they are dismissed.


ORDER

The issue of a higher initial rating in excess of 20 percent for lumbar intervertebral syndrome, status post surgery with residual scars, is dismissed.

The issue of a higher initial rating in excess of 10 percent for radiculopathy of the left lower extremity is dismissed.


____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


